DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 12/28/2020 have been entered and fully considered.  Claims 1-2 and 5-13 are pending.  Claims 3-4 are cancelled.  Claims 1 and 5 are amended.  Claims 1-2 and 5-13 are examined herein.

Specification
The abstract submitted 12/28/2020 is acceptable and has been entered.

Allowable Subject Matter
Claims 1-2 and 5-13 allowed.
The following is an examiner’s statement of reasons for allowance:
US 2017/0125786 A1 (“Park”) discloses a battery cell comprising an electrode lead having an outer lead of which at least a portion outwardly protrudes from the pouch case and an inner lead connected to the electrode assembly and the outer lead, wherein the inner lead and the outer lead are connected by a coupling portion, and the coupling portion is fractured when the pouch case expands (Abstract).  A pouch adhesive layer is attached to the circumference of the electrode lead (Figs. 1-2; [0036]).  Park does not disclose “the sealing layer defines a notch at one end thereof, the notch 
US 2007/0231701 A1 (“Lee”) discloses a battery comprising insulation members cover portions of electrode tabs to prevent contact of an electrode tab with another electrode tab and electrode plate with opposite polarity (Abstract).  The insulation member may have a “T” shape or an inverted “L” shape (Figs. 3, 5, 7).  
US 2008/0268344 A1 (“Kim”) discloses a battery having an insulating tape wrapped around each of an anode tap and a cathode tap, the insulating tapes having bending grooves formed on side parts of the insulating tapes (Figs. 3-6).
Lee and Kim do not disclose “a first electrode lead having one end connected to the electrode assembly and the other end extending to a joint of the pouch-shaped battery case; a second electrode lead detachably connected to the first electrode lead, the second electrode lead extending out of the pouch-shaped battery case so as to be exposed to an outside of the pouch- shaped battery case; a connection layer coupling the first electrode lead and the second electrode lead to each other; and a sealing layer coupling the pouch-shaped battery case to the first electrode lead and the second electrode lead, wherein the sealing layer is formed so as to wrap around a coupling 
The specific combination of features as recited in claim 1 is not fairly taught or suggested by the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727